DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 23 are presented for examination. Claims 1 - 5, 8 - 16, and 19 - 23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP, the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite certain methods of organizing human activity. However, if the claimed limitation of “determining whether the computer-aided design document violates a rule set, wherein the rule set is configured to detect issues that inhibit importation of data from the computer-aided design document to the space management program” and “selectively modifying the computer-aided design document by resolving a violation of the rule set” is considered a mental process or mathematical concepts and fails step 2A, the specification on paragraph [0003] discloses issue-prone practices and the audit program of the invention that can identify unclosed polylines, missing space codes, duplicate space codes, multiple space code per polyline, and overlapping polylines and can correct the issues, which inhibit importation of data to a program. Paragraph [0020] classify the issue-prone practices as bad practices and correct them. This appears to provide the improvement of the previous methods of the issue-prone practices/bad practices by the audit program correcting these issues. The claims recite sufficient subject matter of detecting issues that inhibit importation of data, in order to properly reflect the subject matter from the specification. There appears to be sufficient subject matter in the claims that reflect the improvements found in the specification, and independent claims 1, 12, and 23 do not appear to provide 101 issues. 
In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP. Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub 2008/0172605 A1), hereinafter “Smith”, and further in view of Mϋller et al. (“Procedural Modeling of Buildings”), hereinafter “Mϋller”.

As per claim 1, Smith discloses:
	a method comprising receiving a computer-aided design document for import to a space management program (Smith, paragraph [0021] discloses a CAD application program receiving drawing element with regards to a CAD drawing.)

determining whether the computer-aided design document violates a rule set, wherein the rule set is configured to detect issues that inhibit importation of data from the computer-aided design document to the space management program (Smith, paragraph [0030] discloses a requirement violation with regards to a layout and provided to a user.)

While Smith discloses the ability to modify, the prior art of Smith does not expressly disclose:
selectively modifying the computer-aided design document by resolving a violation of the rule set; and 
providing the modified computer-aided design document to the space management program.

Mϋller however discloses:
selectively modifying the computer-aided design document by resolving a violation of the rule set (Mϋller, page 614, right column, lines 3 - 8 discloses creating models of a building, using rules, and page 617, right column, lines 23 - 30 discloses testing for occlusions (overlap) between two shapes using a rule, and page 620, right column, lines 12 - 14 discloses resolving conflicts with regards to occlusions with regards to a house using the modeling system.)

providing the modified computer-aided design document to the space management program (Mϋller, page 621, left column, lines 1 - 5 discloses a derivation, even restricted derivation of the model including building and parts of a building, and a detailed model can be generated and stored to a hard disk.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith with the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller. The motivation to do so would have been because Mϋller discloses the benefit of a modeling system that can resolve conflicts, but also allows initial stages of overlapping to occur before shapes for the modeling are well formed (Mϋller, page 620, right column, lines 12 - 14).

As per claim 12, Smith discloses:
	a system comprising: a processor (Smith, paragraph [0023] discloses a system in the form of a desktop, server, laptop, or tablet or performing steps using software application, in which a desktop, server, laptop, or tablet typically includes at least one type of processor.)

a computer-readable storage medium coupled with the processor, wherein the computer-readable storage medium comprising a program for execution by the processor (Smith, paragraph [0010] discloses a computer-readable medium storing instructions pertaining to a computer-aided design drawing.)

the program including instructions which, when executed by the processor cause the processor to perform operations comprising receiving a computer-aided design document for import to a space management program (Smith, paragraph [0021] discloses a CAD application program receiving drawing element with regards to a CAD drawing.)
a CAD application program receiving data is typically performed on a computer or computing device, for example a desktop, server, laptop, or tablet (par [0023]) which typically includes at least one type of processor.

determining whether the computer-aided design document violates a rule set, wherein the rule set is configured to detect issues that inhibit importation of data from the computer-aided design document to the space management program (Smith, paragraph [0030] discloses a requirement violation with regards to a layout and provided to a user.)

While Smith discloses the ability to modify, the prior art of Smith does not expressly disclose:
selectively modifying the computer-aided design document by resolving a violation of the rule set; and providing the modified computer-aided design document to the space management program.

Muller however discloses:
selectively modifying the computer-aided design document by resolving a violation of the rule set (Mϋller, page 614, right column, lines 3 - 8 discloses creating models of a building, using rules, and page 617, right column, lines 23 - 30 discloses testing for occlusions (overlap) between two shapes using a rule, and page 620, right column, lines 12 - discloses resolving conflicts with regards to occlusions with regards to a house using the modeling system.)

providing the modified computer-aided design document to the space management program (Mϋller, page 621, left column, lines 1 - 5 discloses a derivation, even restricted derivation of the model including building and parts of a building, and a detailed model can be generated and stored to a hard disk.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith with the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller. The motivation to do so would have been because Mϋller discloses the benefit of a modeling system that can resolve conflicts, but also allows initial stages of overlapping to occur before shapes for the modeling are well formed (Mϋller, page 620, right column, lines 12 - 14).

As per claim 23, Smith discloses:
	a non-transitory computer-readable storage medium comprising a program for execution by a processor of a device, the program including instructions which, when executed by the processor, cause the device to perform operations comprising (Smith, paragraph [0010] discloses a computer-readable medium storing instructions pertaining to a computer-aided design drawing.)

receiving a computer-aided design document for import to a space management program (Smith, paragraph [0021] discloses a CAD application program receiving drawing element with regards to a CAD drawing.)

determining whether the computer-aided design document violates a rule set, wherein the rule set is configured to detect issues that inhibit importation of data from the computer-aided design document to the space management program (Smith, paragraph [0030] discloses a requirement violation with regards to a layout and provided to a user.)

While Smith discloses the ability to modify, the prior art of Smith does not expressly disclose:
selectively modifying the computer-aided design document by resolving a violation of the rule set; and 
providing the modified computer-aided design document to the space management program.

Mϋller however discloses:
selectively modifying the computer-aided design document by resolving a violation of the rule set (Mϋller, page 614, right column, lines 3 - 8 discloses creating models of a building, using rules, and page 617, right column, lines 23 - 30 discloses testing for occlusions (overlap) between two shapes using a rule, and page 620, right column, lines 12 - 14 discloses resolving conflicts with regards to occlusions with regards to a house using the modeling system.)

providing the modified computer-aided design document to the space management program (Mϋller, page 621, left column, lines 1 - 5 discloses a derivation, even restricted derivation of the model including building and parts of a building, and a detailed model can be generated and stored to a hard disk.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith with the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller. The motivation to do so would have been because Mϋller discloses the benefit of a modeling system that can resolve conflicts, but also allows initial stages of overlapping to occur before shapes for the modeling are well formed (Mϋller, page 620, right column, lines 12 - 14).

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub 2008/0172605 A1), in view of Mϋller et al. (“Procedural Modeling of Buildings”), and further in view of Zhu et al. (“A New Reconstruction Method for 3D Buildings from 2D Vector Floor Plan”), hereinafter “Zhu”.

As per claim 2, the combination of Smith and Muller discloses the method of claim 1.
	The combination of Smith and Muller does not expressly disclose:
wherein determining whether the computer-aided design document violates the rule set comprises determining a region that is at least partially bound by a polyline within the computer-aided design document.

Zhu however discloses:
wherein determining whether the computer-aided design document violates the rule set comprises determining a region that is at least partially bound by a polyline within the computer-aided design document (Zhu, page2, lines 7 - 10 discloses architectural floor plans that include polylines that are converted to lines and arcs, with page 2, lines 25 - 27 adds polylines used to form a wall in a generated 3D model from a 2D floor plan, and page 8, lines 7 - 9 discloses a wall contour that provides an issue due to a dangling edge that doesn’t connect a wall contour of a room.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith with the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller with the dangling edge of a wall contour of a room teaching of Zhu. The motivation to do so would have been because Zhu discloses the benefit of a reconstruction process that is very fast and can reconstruct a floor plan with thousands of geometric primitives in several minutes based on a loop extruding method instead of extruding each wall separately (Zhu, page 12, lines 27 - 29).

For claim 3: The combination of Smith, Mϋller, and Zhu discloses claim 3: The method of claim 2, wherein:
determining whether the computer-aided design document violates the rule set comprises determining whether the polyline is unclosed or overlaps with another polyline within the computer-aided design document (Zhu, page2, lines 7 - 10 discloses architectural floor plans that include polylines that are converted to lines and arcs, with page 2, lines 25 - 27 adds polylines used to form a wall in a generated 3D model from a 2D floor plan, and page 8, lines 7 - 9 discloses a wall contour that provides an issue due to a dangling edge that doesn’t connect a wall contour of a room.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith with the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller with the dangling edge of a wall contour of a room teaching of Zhu. The motivation to do so would have been because Zhu discloses the benefit of a reconstruction process that is very fast and can reconstruct a floor plan with thousands of geometric primitives in several minutes based on a loop extruding method instead of extruding each wall separately (Zhu, page 12, lines 27 - 29).

As per claims 13 and 14, note the rejections of claims 2 and 3 above. The instant claims 13 and 14 recite substantially the same limitations as the above rejected claims 2 and 3, and are therefore rejected under the same prior art teachings.

	Claims 4, 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub 2008/0172605 A1), in view of Mϋller et al. (“Procedural Modeling of Buildings”), in view of Zhu et al. (“A New Reconstruction Method for 3D Buildings from 2D Vector Floor Plan”), and further in view of Segev et al. (U.S. PG Pub 2021/0073449 A1), hereinafter “Segev”.

	As per clam 4, the combination of Smith, Mϋller, and Zhu discloses the method of claim 2.
	The combination of Smith, Muller, and Zhu does not expressly disclose:
	wherein determining whether the computer-aided design document violates the rule set comprises detecting whether the region is associated with two or more space codes, space names, or space types.

	Segev however discloses:
wherein determining whether the computer-aided design document violates the rule set comprises detecting whether the region is associated with two or more space codes, space names, or space types (Segev, paragraph [0101] discloses room and wall geometry in 2D architectural files created from vectors and demarcations without metadata to identify the geometry as an actual room or wall geometry, and paragraph [0126] discloses spaces or rooms that are unidentified or undefined, and thus not associated with any metadata in the building information model (BIM) floorplan, likely based on an error during the creation of the BIM model or problem associated with a BIM object.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith, the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller, and the dangling edge of a wall contour of a room teaching of Zhu with room and wall geometry without metadata teaching of Segev. The motivation to so would have been because Segev discloses the benefit of applying actions to a group of rooms with the same architectural features or room functions over the previous methods that may not list room names that prevents an indication of a room’s function (Segev, paragraph [0104]).

For claim 5: The combination of Smith, Mϋller, Zhu, and Segev discloses claim 5: The method of claim 2, wherein:
determining whether the computer-aided design document violates the rule set comprises detecting whether the region is not associated with a space code, space name, or space type (Segev, paragraph [0126] discloses spaces or rooms that are unidentified or undefined, and thus not associated with any metadata in the building information model (BIM) floorplan, likely based on an error during the creation of the BIM model or problem associated with a BIM object.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith, the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller, and the dangling edge of a wall contour of a room teaching of Zhu with room with wall geometry without metadata teaching of Segev and the additional teaching of unidentified spaces or rooms, also found in Segev. The motivation to so would have been because Segev discloses the benefit of applying actions to a group of rooms with the same architectural features or room functions over the previous methods that may not list room names that prevents an indication of a room’s function (Segev, paragraph [0104]).

As per claims 15 and 16, note the rejections of claims 4 and 5 above. The instant claims 15 and 16 recite substantially the same limitations as the above rejected claims 4 and 5, and are therefore rejected under the same prior art teachings.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub 2008/0172605 A1), in view of Mϋller et al. (“Procedural Modeling of Buildings”), and further in view of Segev et al. (U.S. PG Pub 2021/0073449 A1), hereinafter “Segev”.

	As per clam 8, the combination of Smith and Mϋller discloses the method of claim 2.
	The combination of Smith and Muller does not expressly disclose:
wherein determining whether the computer-aided design document violates the rule set comprises detecting whether there is a space code, space name, or space type that is not associated with a region that is at least partially bound by a polyline within the computer-aided design document.

	Segev however discloses:
wherein determining whether the computer-aided design document violates the rule set comprises detecting whether there is a space code, space name, or space type that is not associated with a region that is at least partially bound by a polyline within the computer-aided design document (Segev, paragraph [0136] discloses walls that are found to not be bound to rooms in a floorplan.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith and the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller with unbounded walls in a floorplan teaching of Segev. The motivation to so would have been because Segev discloses the benefit of applying actions to a group of rooms with the same architectural features or room functions over the previous methods that may not list room names that prevents an indication of a room’s function (Segev, paragraph [0104]).

As per claim 19, note the rejections of claim 8 above. The instant claim 19 recites substantially the same limitations as the above rejected claim 8, and are therefore rejected under the same prior art teachings.

Claims 9 - 11 and 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub 2008/0172605 A1), in view of Mϋller et al. (“Procedural Modeling of Buildings”), and further in view of Chen et al (“Floor-SP: Inverse CAD for Floorplans by Sequential Room-wise Shortest Path”), hereinafter “Chen”.

As per claim 9, the combination of Smith and Mϋller discloses the method of claim 1.
The combination of Smith and Mϋller does not expressly disclose:
modifying the computer-aided design document by resolving the violation of the rule set comprises: 
providing a notification regarding the violation of the rule set;
receiving a user input to resolve the violation of the rule set; and
modifying the computer-aided design document based on the user input.

Chen however discloses:
modifying the computer-aided design document by resolving the violation of the rule set comprises providing a notification regarding the violation of the rule set (Chen, page 2666, left column, lines 16 - 19 discloses the rooms in FIG. 7 with overlap indicated using red ovals.)

receiving a user input to resolve the violation of the rule set (Chen, page 2663, left column, lines 2 - 5 discloses an optimization problem users have formulated based on the room segments and normal map to reconstruct a floorplan graph, with page 2666, right column, lines 8 - 19 adds the users (“our overall formulation”) provides the ability to notice room boundary inconsistencies, add a consistency term to the process to remove the inconsistencies, shown as red ovals in FIG. 7, and the optimization steps provided by the users resolve the inconsistencies.)

modifying the computer-aided design document based on the user input (Chen, page 2668, FIG. 7 shows the overlap of the floorplan in the red oval in the top row, and the bottom row shows the floorplan corrected, showing no overlap after an optimization step.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith with the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller with the indication of inconsistencies and resolving the inconsistencies of Chen. The motivation to do so would have been because Chen discloses the benefit of qualitative and quantitative evaluations that provide a significant performance boost over the current state-of-the-art (Chen, page 2661, left column, Abstract, lines 14 - 16).

For claim 10: The combination of Smith, Mϋller, and Chen discloses claim 10: The method of claim 9, wherein:
the notification comprises a suggested resolution of the violation of the rule set (Chen, page 2666, left column, lines 5 - 15 discloses the lack of a consistency term in the functions, and a formulation that includes a consistency term that provides an improvement in the form of consistent room boundaries. FIG. 6 shows different floorplan inputs without the consistency term, with the last column showing the consistent room boundaries with the consistency term.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith with the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller with the indication of inconsistencies and resolving the inconsistencies of Chen, and the additional teaching of the consistency term needed to provide consistent room boundaries, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of qualitative and quantitative evaluations that provide a significant performance boost over the current state-of-the-art (Chen, page 2661, left column, Abstract, lines 14 - 16).

For claim 11: The combination of Smith, Mϋller, and Chen discloses claim 11: The method of claim 1, wherein:
modifying the computer-aided design document comprises modifying a data structure, and wherein providing the modified computer-aided design document to the space management program comprises providing the data structure to the space management program (Chen, page 2666, left column, lines 5 - 15 discloses adding a consistency term, as well as a DNN-based (deep neural network) data term to improve room structure and consistencies of room boundaries in floorplan structures in reconstruction of rooms of the floorplan.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rule violation with regards to CAD drawing and alert presented to a user teaching of Smith with the modification performed with regards to a building to resolve conflicts based on a rule teaching of Mϋller with the indication of inconsistencies and resolving the inconsistencies of Chen, and the additional teaching of adding data term and consistency term to a DNN, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of qualitative and quantitative evaluations that provide a significant performance boost over the current state-of-the-art (Chen, page 2661, left column, Abstract, lines 14 - 16).

As per claims 20 - 22, note the rejections of claims 9 - 11 above. The instant claims 20 - 22 recite substantially the same limitations as the above rejected claims 9 - 11, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 6, 7, 17 and 18 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Smith et al. (U.S. PG Pub 2008/0172605 A1) discloses rule violation with regards to CAD drawing and alert presented to a user, Mϋller et al. (“Procedural Modeling of Buildings”) discloses modification performed with regards to a building to resolve conflicts based on a rule, with Zhu et al. (“A New Reconstruction Method for 3D Buildings from 2D Vector Floor Plan”), and further in view of Segev et al. (U.S. PG Pub 2021/0073449 A1) discloses room with wall geometry without metadata as well as unidentified spaces or rooms, and Chen et al (“Floor-SP: Inverse CAD for Floorplans by Sequential Room-wise Shortest Path”) adds indication of inconsistencies and resolving the inconsistencies.
In addition, Motonaga et al. (U.S. Patent 10,445,438 B1) discloses space codes for identifying the type of space in a floorplan.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 6 and 17, wherein the rule set comprises a set of valid space types, wherein determining whether the computer-aided design document violates the rule set comprises determining whether a space type included in the computer-aided design document is in the set of valid space types.

Claims 7 and 18, wherein determining whether the computer-aided design document violates the rule set comprises detecting a space code of the computer-aided design document, and determining whether the space code is a duplicate space code within the computer-aided design document.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
September 10, 2022